PER CURIAM.
This court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493, having deferred ruling on a motion of the public defender to withdraw as counsel for the indigent defendant-appellant and, having furnished appellant with a copy of the public defender’s memorandum brief and allowed the appellant a reasonable specified time within which to raise any points he chose in support of his appeal, and the appellant *404having failed to respond thereto, on consideration thereof upon full examination of the record we conclude the appeal is wholly frivolous and find substantial competent evidence to sustain the conviction, and therefore the adjudication and sentence here under review be and the same is hereby affirmed, and the public defender’s said motion to withdraw is granted.